DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 in lines 5 states, “longitudinal directions,” where a singular “a longitudinal direction,” was previously introduced in line 3. Therefore, the examiner suggests amending claim 7 in line 5 to “longitudinal direction.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 11 recites the limitation "a nut" in line 4, where “a nut,” was previously introduced in line 1.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the examiner suggests amending claim 11 in line 4 for “a nut,” to “the nut.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3,  5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. GB 738374 A (King).
Regarding claim 1, King (Figs.1-4; claim 1) discloses A nut, comprising: at least one expansion region (R) of the nut, which nut extends along a longitudinal direction, wherein the expansion region circumferentially has one or more cutouts which (4, 5) extend transversely and/or obliquely with respect to the longitudinal direction (Page 1, L.60-71).

    PNG
    media_image1.png
    600
    525
    media_image1.png
    Greyscale

Regarding claim 2, King (Figs.1-4; claim 1) discloses the limitations of claim 1 as discussed previously, where King further discloses wherein a plurality of cutouts (4, 5) circumferentially forms a closed ring (3, page 1 L.60-71).
Regarding claim 3, King (Figs.1-4; claim 1) discloses the limitations of claim 1 as discussed previously, where King further discloses wherein the expansion region (R) has a plurality of cutouts (4, 5) arranged in rows.
Regarding claim 5, King (Figs.1-4; claim 1) discloses the limitations of claim 1 as discussed previously, where King further discloses wherein the nut has a shoulder region (S), a threaded region (2) and an intermediate middle region (M), and wherein the expansion region (R) is arranged in the middle region (M) and/or in the threaded region (2).
Regarding claim 6, King (Figs.1-4; claim 1) discloses the limitations of claim 1 as discussed previously.
King does not explicitly state that the nut is a union nut for a line connection. The courts however have established prior precedent that a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) MPEP section 2114 II.

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwast et al. US 20180038525 A1 (Kwast).
Regarding claim 7, Kwast discloses a line connection (Abstract, Figs. 1 and 2), comprising: first (1, 10) and second lines ends (2, 6); a nut (5) comprising at least one expansion region (20, region where inner diameter of not expands from a small diameter to a large diameter. In addition, larger throat openings in fluid mechanics as seen in the nut 5 are considered expansion regions), which nut extends along a longitudinal direction (LA), and wherein the expansion region circumferentially has one or more cutouts (23, 26, Figs. 5A and 5b) extending transversely and/or obliquely with respect to the longitudinal direction, wherein the first and second line ends are connected via the nut (Pars [0037-0044]).
Regarding claim 11, Kwast discloses a use of a nut (5) in a leakage test of a line connection (Pars [0037-0044]), wherein the line connection comprises: first (1, 10) and second line ends (2, 6); a nut comprising at least one expansion region (20), which nut extends along a longitudinal direction, and wherein the expansion region circumferentially has one or more cutouts (23, 26, Figs. 5A and 5b) extending transversely and/or obliquely with respect to the longitudinal directions, wherein the first and second line ends are connected via the nut.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapp et al. US 20160169424 A1 (Lapp).
Regarding claim 7, Lapp (Abstract, Figs. 1 and 2) discloses A line connection, comprising: first and second line ends (18, 24); a nut (15) comprising at least one expansion region (par [0022] expansion regions considered to be region of collar of nut where slits are formed, where the slits form clamping or expanding hooks 25), which nut extends along a longitudinal direction (28), and wherein the expansion region circumferentially has one or more cutouts (23) extending transversely and/or obliquely with respect to the longitudinal directions, wherein the first and second line ends are connected via the nut (Figure 2 depicts where 1st and second line ends are connected via the nut; where Figure 1 depicts a portion of slits 23 have a width component or extension in the circumferential direction; where slits are also considered to extend obliquely with respect to the longitudinal direction as the slits are positioned about the longitudinal axis to form slants or angles of varying degrees about the longitudinal axis).
Regarding claim 8, Lapp discloses the limitations of claim 7 as discussed previously, where Lapp further discloses wherein the first line end (18) has a first sealing surface (29), and the second line end (24) has a second sealing surface (22), wherein the expansion region of the nut, in a screwed-together state, is positioned at least between the first sealing 
Regarding claim 9, Lapp discloses the limitations of claims 7 and 8 as discussed previously, where Lapp further discloses wherein the expansion region is arranged and formed such that, in an event of leakage, a medium can escape by way of the expansion region (provided region C as seen in figure 2 is seen to extend into the region where the first and second pipe ends connect it is considered to be an inherent property that if fuel or a fluid where to leak in the pipe connecting region the medium could escape through the slits 23 formed in region C; please see MPEP section 2114 I for further consideration).
Regarding claims 10, Lapp discloses the limitations of claim 7 as discussed previously.
 Lapp does not explicitly state that the lien connection is a high-pressure line of a motor vehicle. 
The courts however have established prior precedent that a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) MPEP section 2114 II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. GB 738374 A (King) in view of Isaac Georges CH86759 (Georges).
Regarding claim 4, King discloses the limitations of claim 1 as discussed previously, where King on page 1 lines 68-72 states, “The slots 
Georges in line 47 of the provided machine translation discloses drilling a hole d at an outer end of a slot or cut out b as seen in figures 4 and 5 of Georges in order to increase the elasticity of a nut. 
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to drill holes at the outer ends of the slots or cut outs 4, 5 of King a seen described in Georges such that a bone shape is formed in order to prevent accidental unscrewing of the nut and provide a safety device that is so extraordinarily simple that it does not increase the cost of manufacturing the nut very much as described by Georges in lines 16-24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 1957042 A discloses a nut with a bone-shaped cutout.
US 2243515 A discloses a nut with plurality of cutouts arranged in rows.
US 2830486 A discloses a nut with a bone-shaped cutout.
FR 1179722 A discloses a nut with many various shapes of cutouts.
US 6431608 B1 disclose a nut with holes formed for discharging leaked fuel.
WO 03038293 A1 figures 9 and 10 disclose nut with transverse cutouts.
EP 1760305 A1 figure 3A discloses bone shaped cutouts in piezoelectric device as described in background section by applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL A KESSLER/Examiner, Art Unit 3747